Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20130265221) in view of Kase (US Pub. No: 20160344988).

Regarding claim 1:
 	Lee (US Pub. No: 20130265221) discloses an electronic device (Fig. 14A) comprising: 
a deformable display panel (flexible display 110) ([0062-0063]);
 	a sensor (120, Fig. 14A) ([0062]);
 	a display driving circuit (12, Fig. 1) operatively connected to the deformable display panel and the sensor and comprising a memory (131_1, Fig. 16) and

 a processor (133) operatively connected to the display driving circuit and the sensor ([0062-0063], [0302]), wherein the display driving circuit is configured to: 
store data (store at 220) for displaying an image having a first size (i.e. image   displayed at the first time before the foldable display) received from the processor while a size of a displayable area of the deformable display panel is changed (in [0191-0192]), discloses the size of the flexible display apparatus 100 may be determined based on pixel information of the selected surface of the display. For example, if the flexible display apparatus has a first pixel resolution and the flexible display apparatus is folded in half, then the size may be a second resolution half the size of the first resolution in one dimension. The size information may be pixel information in the form of a number of pixels in the height dimension of the flexible display apparatus and a number of pixels in the width dimension of the flexible display apparatus. Alternatively, the size information may be an index corresponding to resolution ranges, and the index may be transmitted and the UI may be selected according to the index), receive a signal indicating that the size of the displayable area is a second size (i.e.  folding display in a section of the deformable display) smaller than the first size (i.e. is the first size is a flat display, see [0104]) after storing the data (storing data for), and in response to reception (reception at 330) of the signal (in [0461] discloses the controller 330 may determine a display area, such as a size and a shape of the display surface, based on the shape deformation information), 
display the image having the second size (divides the folding surface into two areas as shown in view (c) of FIG. 26) through the deformable display panel by scanning (i.e. scan for displayed on the screen by setting an area) some pieces of the data (i.e. control signal for two control mode is interpreted as pieces of data) which are corresponding to the second size (e.g. foldable size) and forgoing scanning of some pieces of the remaining data (in [0373] and  FIG. 26 and view (c) of FIG. 26, discloses the user may set the number of control mode UIs to be displayed on the screen by setting an area. In [0374] discloses, if the user sets the entire folding surface as one area as shown in view (b) of FIG. 26, one control mode may be provided on the entire folding surface in a folded state of the flexible display apparatus 100. Also, if the user divides the folding surface into two areas as shown in view (c) of FIG. 26, two control modes may be provided on the entire folding surface in the folded state of the flexible display apparatus 100) (also see [0354-0356] [0339], [0067], also see Fig. 27, [0377-0379]).
Note that Lee does not specifically disclose display driver comprises a graphical random access memory (GRAM) and the display driving circuit is configured to: store data for displaying an image received from the processor in the GRAM.
 Kase (US Pub. No: 20160344988) discloses driver comprises a graphical random access memory (GRAM) and the display driving circuit is configured to: store data for displaying an image received from the processor in the GRAM (see [ 0042, 0045]) (in [0042] discloses the display encoder 24 deploys the image signals that have been inputted thereinto on a video RAM 25 for storage therein and generates a video signal from the contents stored in the 25, outputting the video or image signal so generated to the display driver 26. [0045] the image compression/expansion module 31 reads out image data recorded on the memory card 32 and expands individual image data which make up a series of dynamic images frame by frame. Then, the image compression/expansion module 31 outputs the image data to the display encoder 24 via the image transforming module 23 so as to enable the display of dynamic image based on the image data stored on the memory card 32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase thereby providing a high efficient data transmission in the display device.  
 
 	Regarding claim 7:
Lee discloses wherein the display driving circuit is further configured to deactivate the remaining areas (disable some display area in the folding display, i.e. disabled 112 in folding state, see, Fig. 27) of an entire area of the deformable display panel except for an area in which the image having the second size is displayed while the image having the second size is displayed through the deformable display panel ([0354-0356] [0339], [0067], also see Fig. 27, [0377-0379]) .

Regarding claim 8:
Lee discloses wherein the display driving circuit is further configured to display a black image (disabled) in the remaining area of an entire area of the deformable display panel except for an area in which the image having the second size is displayed while the image having the second size is displayed through the deformable display panel (see Figs. 27-28, [0377-0379]).
Regarding claim 14:
Lee discloses wherein the deformable display panel comprises a rollable display panel, an extendable display panel, a flexible display panel, or a foldable display panel (([0354-0356] [0339], [0067]); 
and wherein the sensor comprises an angle measurement sensor, an accelerator sensor, a gyro sensor, a proximity sensor, a magnetic sensor, or a combination thereof (([0354-0356] [0339], [0067]).  
 2.	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20130265221) in view of Kase (US Pub. No: 20160344988) and further In view of Sawada (US 20020000995).
Regarding claim 9:
Lee does not specifically disclose wherein the signal comprises data indicating a start address of the displayable area having the second size and data indicating an end address of the displayable area having the second size.
Sawada (US 20020000995) discloses the signal comprises data (display data) indicating a start address of the displayable area having the second size and data indicating an end address of the displayable area having the second size (see abstract, [0323-0324]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase and Sawada, thereby improving image quality in the display device. 
Regarding claim 10:
Lee in view of Kase and Sawada discloses wherein the signal comprises data indicating a height of the displayable area having the second size and data indicating a width of the displayable area having the second size (see Sawada, [144-0145]). Same motivation as applied to claim 9.
Regarding claim 11:
Lee in view of Kase and Sawada discloses wherein the signal further comprises data indicating a start address of the displayable area (see Sawada, abstract, [0323-0324]). Same motivation as applied to claim 9.
Regarding claim 12:
Lee in view of Kase and Sawada wherein the signal comprises data indicating a start address of scanning of some pieces of the data and data indicating an end address of scanning of some pieces of the data among a plurality of addresses configured in the GRAM (i.e. video graphical memory) (see, Sawada, [0145-0146]). Same motivation as applied to claim 9.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20130265221) in view of Kase (US Pub. No: 20160344988) and further in view of Park (US 20060114219).
Regarding claim 13:
Lee discloses wherein the data is provided from the display driving circuit to the processor and is transmitted from the processor to the display driving circuit ([0062-0063], ([0302]). 
Note that Lee does not specifically disclose  based on a Tearing Effect (TE) signal for controlling a timing  at  (timing controller) which the data is stored in the memory and wherein the display driving circuit is configured to receive the signal from the sensor  at a timing at which a vertical synchronization signal for controlling a timing at which the image is displayed through the deformable display panel is acquired or within a porch internal of the vertical synchronization signal.
Park (US 20060114219) discloses based on a Tearing Effect (TE) signal (i.e. detects a tearing effect in  data of the (N+l)th frame is written to the frame memory while data of the Nth frame is read, so that an image is displayed on the LC panel, and thus momentarily cuts off light emission of the LED, thereby eliminating the the teating effect) for controlling a timing  at  (timing controller, 500) which the data is stored in the memory (frame memory) and wherein the display driving circuit is configured to receive the signal from the sensor (detector)  at a timing at which a vertical synchronization signal (VSYn) for controlling a timing at which the image is displayed through the deformable display panel is acquired or within a porch internal of the vertical synchronization signal ([0065-0067]) (in [0019] disclose   frame memory for outputting the red, green and blue data to the gradation voltage generating portion and a detector for controlling operation of the display  controller, reading the red, green and blue data from the frame memory; and writing new red, green and blue data to the frame memory) ([0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase and Park, thereby improving image quality in the display device. 

Allowable subject matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance:
Regarding claim 3:
The closest art of record singly or in combination fails to teach or suggest the limitations “ while the size of the displayable area is changed: receive another signal indicating that the size of the displayable area is a third size smaller than the first size from the sensor, generate the data for displaying the image having the first size obtained by adding a fourth size for a margin area to the third size in response to reception of the another signal, and transmit the data for displaying the image having the first size to the display driving circuit”.

Responds to Applicant’s argument
5.	Applicant’s argument filed on 06/02/2022 has been considered but are not persuasive.
	Regarding claim 1:
	Applicant argues that Lee in view of Kase fails to disclose (1) “display the image having the second size through the deformable display panel by scanning some pieces of the data which are corresponding to the second size and forgoing scanning of some pieces of the remaining data”. 

(2) "store the data for displaying an image having the first size" and "display the image having the second size by scanning some pieces of the data which are corresponding to the second size and forgoing scanning of some pieces of the remaining data,".  
In responds to (1), Examiner disagrees with the Applicant’s point of view. Note that the limitations display image having firs size and second size are broadly recites in claim 1. Examiner gives a broadest reasonable interpretation towards the claimed language as recited in claim1. Lee’s reference implicitly discloses the limitations , display the image having the second size (divides the folding surface into two areas as shown in view (c) of FIG. 26) through the deformable display panel by scanning (i.e. scan for displayed on the screen by setting an area) some pieces of the data (i.e. control signal for two control mode is interpreted as pieces of data) which are corresponding to the second size (e.g. foldable size) and forgoing scanning of some pieces of the remaining data (in [0373] and  FIG. 26 and view (c) of FIG. 26, discloses the user may set the number of control mode UIs to be displayed on the screen by setting an area. In [0374] discloses, if the user sets the entire folding surface as one area as shown in view (b) of FIG. 26, one control mode may be provided on the entire folding surface in a folded state of the flexible display apparatus 100. Also, if the user divides the folding surface into two areas as shown in view (c) of FIG. 26, two control modes may be provided on the entire folding surface in the folded state of the flexible display apparatus 100).

In responds (2), Examiner disagrees with the Applicant’s point of view. Lee’s reference discloses that store data (store at 220) for displaying an image having a first size (i.e. image   displayed at the first time before the foldable display) received from the processor while a size of a displayable area of the deformable display panel is changed (see [0191-0192);
receive a signal indicating that the size of the displayable area is a second size (i.e.  folding display in a section of the deformable display) smaller than the first size (i.e. is the first size is a flat display, see [0104]) after storing the data (storing data for), and in response to reception (reception at 330) of the signal (in [0461] discloses the controller 330 may determine a display area, such as a size and a shape of the display surface, based on the shape deformation information) also see the discussion in claim 1. 

Pertinent Art
The pertinent art of record Lee (US 20160307545) and Seo (US 20140015743, IDS) discloses display device.

Conclusion 

6.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692